Citation Nr: 1242369	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep difficulties.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left shoulder disability and, if so, entitlement to service connection for such disability. 

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder and, if so, entitlement to service connection for such disability. 

4.  Entitlement to an initial rating in excess of 10 percent for neurological symptomatology in the right lower extremity (to include numbness and weakness) associated with degenerative disc disease of the lumbar spine. 

5.  Entitlement to an initial rating in excess of 10 percent for neurological symptomatology in the left lower extremity (to include numbness and weakness) associated with degenerative disc disease of the lumbar spine.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  No hearing was requested.

With regard to a TDIU, the Board notes that the RO denied the claim in a December 2009 rating decision, which the Veteran did not specifically appeal.  However, the Veteran contends that he is unable to work due to his service-connected back and associated symptoms in the lower extremities (which are on appeal).  He has also reported at various times that he retired in 1990 due to the low back and psychiatric problems (which is on appeal).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the claim for a TDIU is also under the Board's jurisdiction.  

Although the current evidence of record is insufficient to grant a TDIU, this claim is intertwined the claim for service connection for an acquired psychiatric disorder, which the Board reopens herein and remands for further development and adjudication on the merits.  Further development is also needed as to the TDIU claim with regard to the effect of all service-connected disabilities.  

As discussed below, the Board finds that there is sufficient evidence of record to reopen the previously denied claim for an acquired psychiatric disorder, and to decide the claims for a higher initial rating for the service-connected neurological symptomatology in the lower extremities.  The claim to reopen the previously denied claim for a left shoulder disability is also ready for adjudication.  However, the merits of the reopened claim for an acquired psychiatric disorder, the claim for sleep difficulties, and the claim for a TDIU require further development.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication should take into account the existence of the paperless file.

Accordingly, the issues of service connection for an acquired psychiatric disorder and service connection for sleep difficulties, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a left shoulder disorder was initially denied in a rating decision of which the Veteran was notified in August 1991; he appealed and the Board denied service connection in a January 1996 decision; the Veteran was notified of the determination and his rights to appeal, and he did not further appeal or submit new and material evidence within one year.  

2.  Evidence received since the last final denial of service connection for a left shoulder disorder is cumulative or redundant of the previously considered evidence, and it does not relate to an unestablished fact (namely, whether the current disability is related to service), or raise a reasonable possibility of substantiating the claim.

3.  Service connection for an acquired psychiatric disorder (characterized as nervous condition, general anxiety disorder, passive aggressive personality disorder) was initially denied in an August 1995 rating decision; the Veteran was notified of the determination and his rights to appeal, and he did not appeal or submit new and material evidence within one year.  

4.  Evidence received since the last final denial of service connection for an acquired psychiatric disorder is not cumulative or redundant of the previously considered evidence; it relates to an unestablished fact (namely, whether the current disability is related to service); and, when presumed credible, the evidence raises a reasonable possibility of substantiating the claim.

5.  For the period prior to January 22, 2009, the Veteran's right lower extremity disability manifested by intermittent pain, numbness, and paresthesias, with occasional small decrease in motor strength, but no decrease in reflexes, muscle atrophy, or objective sensory disturbance, approximating no more than mild incomplete paralysis of the sciatic nerve.

6.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning January 22, 2009, his right lower extremity disability has manifested by pain, numbness, weakness, intermittent decrease in motor strength, decreased or absent reflexes, and intermittent objective decreased or abnormal sensation, without muscle atrophy, approximating no more than moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve.

7.  For the period prior to January 22, 2009, the Veteran's left lower extremity disability manifested by intermittent pain, numbness, and paresthesias, with occasional small decrease in motor strength, but no decrease in reflexes, muscle atrophy, or objective sensory disturbance, approximating no more than mild incomplete paralysis of the sciatic nerve.

6.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning January 22, 2009, his left lower extremity disability has manifested by pain, numbness, weakness, intermittent decrease in motor strength, decreased or absent reflexes, and intermittent objective decreased or abnormal sensation, without muscle atrophy, approximating no more than moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The January 1996 Board denial of service connection for a left shoulder disability became final, and new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (1995 & 2012).

2.  The August 1995 RO denial of service connection for an acquired psychiatric disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1995 & 2012). 

3.  For the period prior to January 22, 2009, the criteria for a rating in excess of 10 percent for right lower extremity neurological symptomatology have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012). 

4.  For the period beginning January 22, 2009, the criteria for a 20 percent rating, but no higher, for right lower extremity neurological symptomatology have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

5.  For the period prior to January 22, 2009, the criteria for a rating in excess of 10 percent for left lower extremity neurological symptomatology have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012). 

6.  For the period beginning January 22, 2009, the criteria for a 20 percent rating, but no higher, for left lower extremity neurological symptomatology have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of the information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

The notice requirements apply to all five elements of a service connection claim: (1) veteran status, (2) existence of a disability, (3) connection between the veteran's service and the disability, (3) degree of disability, and (4) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice should be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

In this case, the Board's decision herein to reopen the previously denied service connection claim for an acquired psychiatric disorder is completely favorable.  Therefore, no further action is required to comply with the VCAA in this regard.  

Concerning the claim to reopen the claim for a left shoulder disability, the Veteran was advised in April 2007, prior to the unfavorable rating decision in August 2007, of the evidence and information necessary to substantiate a service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also advised of the correct standard for new and material evidence, the reason for the previous denial, and the types of evidence necessary to substantiate his claim (i.e., evidence that the current disability is related to service), in accordance with Kent.

The Veteran's claims for a rating in excess of 10 percent for neurological symptomatology in each lower extremity arise from his disagreement with the initial evaluation assigned following the grant of service connection for such disabilities.  The Veteran was provided with adequate VCAA notice concerning his service connection claim in an April 2007 letter, prior to the initial unfavorable rating decision that assigned a 10 percent rating.  Further, he has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, no additional VCAA notice is required.

With regard to the duty to assist, the Veteran's service treatment records and identified VA and private treatment records have been obtained and considered.  The Veteran has not identified any further outstanding records that are necessary for a fair adjudication of the issues decided herein, or provided authorization for VA to obtain any possibly outstanding non-VA records.  The Veteran's representative has also not argued that any pertinent records remain outstanding.  

The Board notes that the Veteran has reported being awarded Social Security Administration (SSA) disability benefits in 1991, and SSA records have not been obtained.  The Veteran has indicated at times that this was due to his low back disability, and at other times that it was also for mental health problems.  There is no indication that such record would provide any further evidence in support of his claim to reopen the left shoulder disorder.  Rather, as discussed below, the previous evidence of record established a current left shoulder disorder, and included the Veteran's assertions that he injured his left shoulder during service and that the current disability is related to service.  The missing element was a nexus to service.  There is no indication that any SSA records would provide additional evidence as to this matter.  As such, the Veteran is not prejudiced by the lack of SSA records.

There is also no indication that SSA records are necessary for a fair adjudication of the rating for his service-connected neurological disorder of the lower extremities.  The assigned rating is primarily based on the level of severity of the condition during the course of the appeal, or since the Veteran's claim for service connection was received in July 2006.  SSA records from 1991 are not likely to provide probative evidence in this regard.  Furthermore, the evidence includes VA and private records concerning the current level of disability of the lower extremities, and the Veteran was afforded VA examinations in this regard in June 2007, June 2009, November 2009, and September 2011.  There is no argument or indication that these examinations are inadequate, or that the Veteran's disabilities of the lower extremities have increased in severity since the last VA examination.  As such, the evidence of record is sufficient to establish the current severity of the disability, and the Veteran is not prejudiced by the lack of SSA disability records.

In the circumstances of this case, a remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on these claims.

II. Analysis

Claims to reopen

Where a claim has been finally adjudicated, a Veteran must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, new and material received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See id; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford, 8 Vet. App. at 239-40.  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 117.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Left shoulder disorder

The Veteran initially sought service connection for a left shoulder disorder in March 1991.  His local RO denied service connection in a July 1991 rating decision, of which the Veteran was notified in August 1991.  The Veteran appealed to the Board, which also denied service connection based on a finding that there was no nexus or link to service.  The Veteran was notified of the denial and his appellate rights in January 1996, and he did not further appeal or submit additional evidence within one year.  As such, the January 1996 determination became final.  38 U.S.C.A. § 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (1995 & 2012).

The Veteran applied to reopen his previously denied left shoulder claim in July 2006.  However, he has not submitted any new evidence concerning this claim.  Rather, he only states that he sought treatment for the left shoulder during service.  See October 2008 substantive appeal (VA Form 9).  This was already established at the time of the previous denial, both by the Veteran's statements and by the service records themselves.  He has not identified any further treatment records concerning the left shoulder, and there are no references to the left shoulder in the VA and other medical evidence received since the last denial.  More importantly, the Veteran has not offered any new evidence, medical or otherwise, to show that his current left shoulder disability was incurred or aggravated during military service.  The Board notes that the Veteran's complaints of continuing symptoms in the left shoulder after service injury were considered in connection with the prior denial.  

As such, there is no new evidence relating to the sole unestablished element of etiology or causation of the current left shoulder disability.  Even when presuming all evidence as credible and considering the new evidence together with the previous evidence, the duty to obtain a VA examination or medical opinion has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The new evidence also does not otherwise raise a reasonable possibility of substantiating the service connection claim for a left shoulder disorder.  As such, new and material evidence has not been received, and the claim to reopen must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-20.

Acquired psychiatric disorder

The Veteran initially sought service connection for an acquired psychiatric disorder, or a nervous condition, in October 1991.  His local RO characterized the nervous condition as general anxiety disorder or passive aggressive personality disorder and denied the claim based on a finding that there was no treatment during or service or a nexus to service.  The Veteran was notified of the decision and his appellate rights in August 1995, and he did not appeal or submit any additional evidence within one year.  Although the Veteran referred to a psychiatric condition in a March 1992 substantive appeal form (VA Form 9), the claim for an acquired psychiatric disorder had not yet been adjudicated at that time, so the form did not constitute an appeal as to that issue.  As such, the August 1995 determination became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995 & 2012).

The Veteran applied to reopen the mental health claim (for nervous condition, anxiety disorder, and depression) in July 2006.  In July 2008, he further asserted that he has depression as secondary to the service-connected low back disability.  

The evidence of record at the time of the prior final denial included the Veteran's testimony in February 1992 that he had been depressed since discharge from service and also due to physical problems such as the left shoulder.  The Veteran had also submitted a March 1992 private psychiatric evaluation from Dr. N indicating treatment for various psychiatric disorders and symptoms, with a diagnosis of generalized anxiety disorder and passive aggressive personality.  Dr. N also opined that such conditions were related to problems during the Veteran's military service.

Lay evidence received since the last final denial includes the Veteran's assertions that he sought treatment during service and that he has symptoms since going absent without leave (AWOL) to get married during service in 1980, as well as that he had difficulties coping after discharge from service.  See, e.g., October 2008 VA Form 9; May 2008 VA mental health treatment record.  There is also medical evidence of continued treatment for various mental health conditions.  Documented diagnoses include chronic paranoid schizophrenia, depression, recurrent depressive disorder-psychotic, paranoid personality, recurrent depressive disorder unspecified, general anxiety, bipolar disorder, anxiety disorder: social phobia and impulse control disorder, personality change due to medical condition (head trauma).  There are also reports of the Veteran being depressed and unable to sleep due to back pain.  See, e.g., VA treatment records dated in May 2003, September 2004, April 2008, January 2009, March 2010, April 2010, and October 2010.  The Veteran also reported inpatient treatment many years in the past in a May 2008 treatment session.

Considering the new evidence together with the prior evidence, and presuming it credible for the purposes of reopening, the evidence relates to the unestablished element of whether a current disability is related to the Veteran's military service, to include whether there was a psychosis manifested to a compensable degree within one year after discharge.  The evidence is also pertinent or material as to whether a current acquired psychiatric disorder is secondary to service-connected disability.  Considering the new and old evidence together, there is an indication that there a current mental health disability or disabilities may be related to service, or to service-connected disability, but the medical evidence is insufficient to establish service connection on a direct or secondary basis.  As such, the evidence triggers VA's duty to provide a VA examination to determine the nature and etiology of the current claimed disability.  As such, the evidence is new and material, and the previously denied claim for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a).  As will be discussed in the Remand section below, the Board finds that additional development is required prior to addressing the merits of the claim. 

Initial ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For the sciatic nerve, an 80 percent rating will be assigned where there is complete paralysis of the nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

In this case, for the reasons set forth below, the Board finds that the evidence supports the currently assigned 10 percent rating for each lower extremity for the period prior to January 22, 2009.  However, when resolving all reasonable doubt in the Veteran's favor, the evidence shows increased severity warranting a rating of 20 percent, but no higher, for each lower extremity from January 22, 2009, forward.  As such, a staged rating is appropriate.  See Fenderson, 12 Vet. App. at 126-27.

Prior to January 2009

The Veteran initiated his claim for service connection in July 2006.  In June 2007, he underwent VA examination.  Neurological examination revealed normal sensory function, with symmetrical reflexes.  There was, however, a small decrease in motor strength, as the Veteran was noted to have motor strength of 4/5 (on a scale of 0 to 5, where 5 is normal).

Treatment records from January 2006 to September 2008 are silent for complaints referable to the Veteran's peripheral neuropathy of the lower extremities.  He did indicate, however, in a December 2008 VA primary care session that his symptoms had been chronic but worsening since July 2008.  

In short, for the period prior to January 22, 2009, the evidence reflects complaints of intermittent pain, numbness, and paresthesias or pins-and-needle sensation in both lower extremities.  However, the evidence prior to that date does not establish any decrease in reflexes, muscle atrophy, or objective sensory disturbance.  Although the Veteran generally indicated that his condition had been worsening since July 2008, there was no objective data to establish a higher rating at that time.  The Board finds that the evidence for this period approximates no more than mild incomplete paralysis of the sciatic nerve bilaterally, which warrants a 10 percent rating under DC 8520.  His symptoms were largely sensory in nature, without a showing of more significant residuals.

Since January 2009

Resolving all reasonable doubt in the Veteran's favor, the evidence establishes increased severity of symptomatology in both lower extremities as of January 22, 2009.  At that time, the Veteran began to have intermittently decreased or absent reflexes.  A January 22, 2009 private record notes deep tendon reflexes absent at the left L1 distribution and 1+ (reflective of low normal, somewhat diminished) at the right L1 distribution.  At the June 2009 and November 2009 VA examinations, ankle and knee jerk reflexes were absent (or 0), but plantar flexion was normal, and deep tendon reflexes were 2+ (average).  During the September 2011 VA examination, deep tendon reflexes again were 1+ at the knee and ankle.  

The Veteran continued to complain of intermittent pain, numbness, and paresthesias or pins-and-needle sensation in both lower extremities during this period.  He also began to complain of weakness, and there was intermittent decrease in muscle strength or motor function at several levels.  For example, during the June 2009 VA examination, hip flexion and extension was 3/5 (on a scale of 0 to 5, where 5 is normal); and knee and ankle dorsiflexion, ankle plantar flexion, and great toe extension were 4/5 bilaterally.  Although the Veteran was noted to have 5/5 strength during an August 2009 VA treatment session for low back pain, he complained of frequent weakness in an October 2009 VA examination.  During the November 2009 VA examination, strength was 4/5 at the proximal/distal and extensor/flexor muscles affecting the sciatic nerve.  The examiner noted that findings were unchanged since the June 2009 VA examination.  Muscle strength and motor examination were noted to be normal or 5/5 during VA treatment sessions in February, March, and April 2010.  At a September 2011 VA examination, the Veteran had 4-5/5 muscle strength at the knees and ankles.  He was noted to have weak plantar flexion of the ankle and flexion of the knee. 

The Veteran also had intermittent objective decreased or abnormal sensation, in addition to the subjective paresthesias.  At the June 2009 VA examination, sensation to pain or pinprick and light touch was 1/2, and he was noted to have abnormal sensation at all dermatomes.  Although EMG/NCV studies conducted in July 2009 were noted to be normal, the Veteran was diagnosed with bilateral sciatica.  During the November 2009 VA examination, the Veteran had decreased vibration sense distally and decreased pain and light touch sensation, with no specific dermatomal pattern.  The examiner indicated that there was neuritis and neuralgia, but no paralysis.  A February 2010 VA treatment record notes normal sensory examination, but the Veteran was noted to have decreased pain sensation in the right leg in March and April 2010.  At the September 2011 VA examination, the Veteran had decreased sensation to light touch at the lower leg and ankle.  

While the Veteran's symptoms increased during this period, the evidence consistently reflects no muscle atrophy or abnormal muscle tone, which would be indicative of more severe impairment contemplated at the higher levels.  Although the Veteran has had intermittently weakened movement (including flexion) of the knee and ankle, there is no indication of foot dangle or drop, required for a showing of complete paralysis.  He has also retained significant active movement of the muscles below the knee, despite intermittently weakened or absent deep tendon reflexes and jerk reflexes of the lower legs (including the knees and ankles).  As summarized above, the Veteran's symptoms of pain, numbness, weakness, decreased motor strength, decreased reflexes, and decreased or abnormal sensation have been intermittent.

The September 2011 VA examiner summarized that there was moderate incomplete paralysis of the sciatic nerve bilaterally based on symptomatology as summarized above.  The Board finds that these symptoms have been present since January 22, 2009, when resolving all reasonable doubt in the Veteran's favor.  The examiner's summary of the degree of impairment is consistent with the symptomatology shown by the record and with the rating criteria.  Although the November 2009 VA examiner indicated that there was neuritis and neuralgia, but not paralysis, these conditions are rated using the same criteria as paralysis.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  It is the degree of impairment that is controlling.

The Board notes that the September 2011 VA examiner also indicated that there was mild incomplete paralysis of the external popliteal or common peroneal, internal popliteal or tibial, and posterior tibial nerves.  However, the Veteran's demonstrated symptomatology in the lower extremities are fully contemplated by the ratings assigned for the sciatic nerve under DC 8520.  To assign a separate rating for the same manifestations based on the other identified nerves would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

For the foregoing reasons, and considering all evidence of record with application of the benefit of the doubt doctrine, the Board finds that the evidence approximates moderate incomplete paralysis of the sciatic nerve bilaterally for the period from January 22, 2009, which warrants a 20 percent rating for each lower extremity.  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation of the ratings assigned herein for the Veteran's neurological symptomatology in the lower extremities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned, as the manifestations of such disabilities were shown to be more severe so as to warrant a higher rating for the period beginning January 22, 2009.  However, the symptomatology during each of the periods was relatively stable, and any increases in severity were not sufficient for a higher rating for the reasons discussed above.  As such, no further staging is warranted.  See Fenderson, 12 Vet. App. at 126-27.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's neurological symptomatology in the lower extremities, as associated with the low back disability, are fully contemplated by the schedular rating criteria for incomplete or complete paralysis of the sciatic nerve, neuritis, or neuralgia.  Briefly, the Veteran complained of pain, numbness, weakness, and abnormal or decreased sensations, which were objectively shown to the degrees discussed above.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there have been no hospitalizations for the lower extremities during the course of the appeal.  While there may be some interference with work, it is not shown to be marked.  The percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Veteran's claim for a TDIU is being remanded for further development as discussed below.  As such, it need not be further addressed at this time.

The Veteran's claims have been granted to the extent described above, based in part on the application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent for each lower extremity for the period prior to January 22, 2009, and a rating in excess of 20 percent for the period thereafter.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied in this regard.  38 C.F.R. § 4.3.


ORDER

New and material evidence having not been received, the claim to reopen the service connection claim for a left shoulder disorder is denied.  

New and material evidence having been received, the claim to reopen the service connection claim for an acquired psychiatric disorder is granted.  

For the period prior to January 22, 2009, a rating in excess of 10 percent for right lower extremity neurological symptomatology is denied. 

For the period beginning January 22, 2009, a rating of 20 percent for right lower extremity neurological symptomatology is granted, subject to regulations applicable to the payment of monetary benefits.

For the period prior to January 22, 2009, a rating in excess of 10 percent for left lower extremity neurological symptomatology is denied. 

For the period beginning January 22, 2009, a rating of 20 percent for left lower extremity neurological symptomatology is granted, subject to regulations applicable to the payment of monetary benefits.





REMAND

Further development is necessary for a fair adjudication of the claims for service connection for an acquired psychiatric disorder, service connection for sleep difficulties, and entitlement to a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to an acquired psychiatric disorder, the Veteran has claimed both direct and secondary service connection, as related to the service-connected low back disability and associated neurological symptomatology in the lower extremities.  There is an indication of pertinent outstanding records.  

First, the Veteran reported two prior psychiatric hospitalizations in a May 2008 VA session.  There also appear to be missing VA outpatient treatment records, as an April 2010 physical therapy note records a psychiatric diagnosis as of July 2007, and there is no July 2007 record.  Further, the Veteran has reported having mental health symptoms since going AWOL in 1980, but there is currently no evidence of such action.  Additionally, the Veteran has reported being award SSA disability benefits in 1990 due to the low back and psychiatric problems.  Those records may contain evidence pertinent to the Veteran's claim for a mental health disorder.  

Upon remand, the Veteran's service personnel records, and specifically any information about going AWOL, should be obtained.  The Veteran should also be requested to identify any outstanding mental health treatment records, to include the prior hospitalizations, and efforts should be made to obtain them.  Any determinations or medical records associated with the Veteran's SSA disability benefits should also be obtained and associated with the claims file.

Thereafter, the Veteran should be scheduled for a VA examination to clarify the currently diagnosed mental health disability or disabilities.  The examiner should also offer an opinion as to any relationship between the current disability or disabilities and service, or to any service-connected disability, as set forth below.  

In this regard, a personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Further, personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  However, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  As such, the examiner should address whether a currently diagnosed acquired psychiatric disorder is additional disability from a personality disorder.

Psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  As such, the VA examiner should indicate whether any current disorder constitutes a psychosis for VA purposes and, if so, the extent of any symptoms within one year after the Veteran's separation from service.  

The Veteran also seeks service connection for sleep difficulties.  There is some indication of sleep difficulties with reference to psychiatric disability and pain, as well as a diagnosis of sleep apnea.  See, e.g., February 1992 hearing transcript (complaining of depression and inability to sleep at night since service); March 2003 and August 2003 VA treatment records (noting psychiatric medications were or were not helping with sleeping at night); April 2006, May 2008, and March 2010 VA treatment records (noting a diagnosis of sleep apnea, sleep disturbance controlled by weight loss, and use of CPAP or BIPAP); October 2010 VA treatment record (noting sleep apnea and complaints of depression and inability to sleep due to back pain).  No VA examination has been provided on this issue to date.

After any outstanding treatment records have been obtained, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleep disorder.  The examiner should address whether any current sleep difficulties are a symptom of acquired psychiatric disability, are related to service-connected disability due to pain, or are otherwise related to military service. 

Concerning the claim for a TDIU, the Board notes that the September 2011 VA examiner opined that the Veteran's neurological symptomatology in the lower extremities have no impact on his work ability.  However, there was no reasoning for this conclusion.  Further, the June 2009 VA examiner indicated that the Veteran's low back and sciaticas (or symptoms in the lower extremities) has significant impact on his occupation.  The Veteran has also reported being on SSA disability since 1990 due, in part, to his low back and his legs.  There is no medical opinion of record that adequately addresses the effects of the Veteran's service-connected disabilities, together or separately, on his employment.

The RO should also recalculate the Veteran's separate and combined disability ratings to determine whether he meets the schedular threshold for a TDIU.  In this regard, if there are two or more service-connected disabilities, as in this case, there must generally be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more to be eligible for a TDIU.  For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence establishes that the Veteran is unemployable due to service-connected disabilities alone, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).
 
The Board has awarded a higher rating for the Veteran's lower extremities for a portion of the appeal herein, and several service connection issues are being remanded for development and readjudication.  After development upon remand, if the Veteran still does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records pertaining to his claimed disabilities, to include any inpatient psychiatric treatment; and to complete the necessary authorization (VA Form 21-4142) for any non-VA records.  Thereafter, request copies of any identified, outstanding records.  Ensure that any outstanding VA mental health records, to include from May 2003 forward, have been obtained.  
	
2.  Request copies of the Veteran's service personnel records, to include any evidence of going AWOL in 1980, from the appropriate records repositories.
   
3.  Request copies of any determinations, medical records, and other evidence associated with the Veteran's claim for SSA disability benefits.

4.  All requests and all responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  Requests for records from Federal agencies, including the military, SSA, and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current mental health disability and sleep difficulties, and the effects of service-connected disabilities on employability.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in the examination report(s).  The mental health examiner should be informed of VA's definition of psychosis, as set forth in 38 C.F.R. § 3.384.  All necessary tests and studies should be conducted.  The appropriate examiner should respond to the following:

(a)  With respect to mental health: 

(1)  Identify all current mental health disabilities and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.  Also, please address the Veteran's full social and mental health history, to include before, during, and after service.  

(2)  State whether any currently diagnosed disorder constitutes a personality disorder.  For any currently diagnosed personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

(3)  State whether there is any current schizophrenia or other psychosis for VA purposes.  For any current psychosis, is it at least as likely as not that such disorder was incurred or aggravated as a result of any incident during service, or manifested to a compensable degree within one year after service, or by July 1984?  Please identify the extent of any symptoms at that time, if possible.  

(4)  For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such disorder was incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

(5)  If any currently diagnosed acquired psychiatric disorder was not directly incurred or aggravated by military service, is it at least as likely as not that such condition was proximately caused or aggravated (worsened beyond its normal progression) by service-connected disability, such as due to low back or lower extremity pain?

A complete rationale (explanation) should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(b)  With respect to sleep difficulties: 

(1)  Identify all currently diagnosed sleep disorders, based on examination of the Veteran and review of all lay and medical evidence.  

(2)  For any currently diagnosed sleep disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

(3)  If it is not directly related to service, is it at least as likely as not that any currently diagnosed sleep disorder was proximately caused or aggravated (worsened beyond its normal progression) by service-connected disability, such as due to low back or lower extremity pain?  Also, are any current sleep difficulties merely a symptom of psychiatric disability?

A complete rationale (explanation) should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(c)  With respect to TDIU: 

(1)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's low back disability or associated neurological symptomatology in the lower extremities, alone or together with any other disabilities that may be found to be service-connected upon remand, have rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal (or since July 2006).  

(2)  The above opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not any effects of age or nonservice-connected disabilities.  Please provide a complete rationale (explanation).  If an opinion cannot be offered without resorting to speculation, please indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, if there is evidence of unemployability due to service-connected disability, and the Veteran does not meet the meet the schedular threshold criteria for a TDIU, the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for service connection for an acquired psychiatric disorder, service connection for sleep difficulties, and entitlement to a TDIU.  All lay and medical evidence and all raised theories of service connection should be considered, to include based on a personality disorder, psychosis as a chronic disability, or secondary service connection, as appropriate.  

8.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


